Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 24, 2020

                                    No. 04-20-00409-CV

                                    CITY OF DEL RIO,
                                        Appellant

                                              v.

                                   Henry ARREDONDO,
                                         Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2020-0073-CIV
                         Honorable Robert Cadena, Judge Presiding


                                       ORDER

         Appellant’s motion for an extension of time to file its brief is GRANTED. Appellant’s
brief is due on or before October 26, 2020.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court